On April 16, 2010, the Board of Commissioners on Grievances and Discipline certified its final report to this court in this case recommending that respondent, Harry Johann Wittbrod, Attorney Registration No. 0066021, last known business address in Cuyahoga Falls, Ohio, be indefinitely suspended, with credit for time served under his prior suspension. Upon consideration thereof,
It is ordered by the court, sua sponte, that this case is remanded to the Board of Commissioners on Grievances and Discipline for supplementation of the record in accordance with the evidentiary standard set forth in Gov.Bar R. V(6)(F)(l)(b). Proceedings before this court are stayed until further order of the court. Costs to abide final determination of the case.
It is further ordered that all documents filed in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. Service shall be deemed made on respondent by sending this order and all *1452other orders in this case by certified mail to the most recent address respondent has given to the Office of Attorney Services.